Citation Nr: 1428538	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to service connection for a right jaw disability. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992, with additional service in the Army and Air Force National Guard and the Navy Reserve. 

These matters previously came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC to obtain the Veteran's service treatment and personnel records and afford the Veteran a VA examination for his hearing loss.  The RO obtained the requested records and afforded the Veteran an examination, the report of which is substantially responsive to the remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

In an August 2012 rating decision, the AMC granted service connection for a right shoulder disability.  Thus, that issue is no longer on appeal.

The issues of entitlement to service connection for a bilateral knee disability and a right jaw disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran does not currently have hearing loss in either ear to an extent recognized as a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was notified in a June 2008 letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  That letter accordingly addressed all notice elements and predated the initial adjudication by the RO in April 2009.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment, personnel records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in October 2011 to determine the nature and etiology of his disability.  38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2012).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examination report to be thorough and adequate upon which to base a decision on the claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2012).  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disorder noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b) (2012).  

Where a veteran served for 90 days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the Veteran contends that he has bilateral hearing loss due to service.

The Veteran's DD Form 214 shows that his primary specialty was a GSM (Gas Turbine System Technician Mechanical).  His service personnel records show that he worked in the engine room.  Thus, exposure to loud noise in service is conceded.

The Veteran's service treatment records fail to show hearing loss in either ear to an extent recognized as a disability for VA purposes.  However, on June 1989 and September 1990 audiometric testing, when compared to testing completed in April 1988, there was a threshold shift indicating poorer hearing ability, bilaterally.  In September 1990, he was noted as having significant hearing loss or threshold shift on monitoring and was to be evaluated for any definite ear pathology.  However, on January 1992 audiometric testing, the threshold shifts, when compared to the 1988 testing, were considered to not be significant.  A February 1996 Reserve record shows that he had a hearing loss profile of H-1.  He was noted to not be routinely exposed to hazardous noise and used acceptable personal hearing protection.

As the Veteran was competent to report a noticeable loss of hearing that began while in service, and the service treatment records indicated that at one point his hearing appeared to decrease, the Board requested a VA examination to determine whether he suffers from a current hearing loss disability and whether that hearing loss disability is related to service. 

The Veteran underwent a VA audiology examination in October 2011.  Audiometric testing revealed puretone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
15
LEFT
10
10
10
15
20

Speech recognition scores on the Maryland CNC Word List were 96 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed the Veteran with normal hearing bilaterally.  

The above examination findings show that the Veteran does not have a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  There is otherwise no competent evidence of hearing loss disability.  Thus, despite evidence of in-service acoustic trauma, the record does not establish current hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  In the absence of proof of present disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As there is no hearing loss disability for VA purposes that can be related to service, the claim of entitlement to service connection for bilateral hearing loss must be denied.  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as diminished hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to self diagnose hearing loss to an extent recognized as a disability for VA purposes.  

Accordingly, service connection for bilateral hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

Regrettably, further development is needed as to the remaining claims for service connection for a bilateral knee disability and a right jaw disability.

In the June 2011 remand, the Board requested that the Veteran be afforded a VA examination to ascertain the etiology of any current knee disability.  In that regard, the Board noted in the body of the remand that the Veteran had submitted a medical record showing a diagnosis of bilateral chondromalacia patella.  The examiner was asked to opine as to whether any current knee disability is related to the knee pain in service.  The examiner was also asked to provide an opinion as to whether the in-service knee pain pre-existed service and whether it was aggravated by service.  

The Veteran underwent an examination for his knees in October 2011.  The examiner provided a diagnosis of bilateral osteoarthritis.  The examiner stated that the osteoarthritis was not caused by or a result of service.  The examiner noted that the osteoarthritis was found in August 2008 over 15 years after discharge from service and there is no objective evidence of the disorder in service or shortly thereafter.  The examiner also stated that there is no documentation of knee joint issues during the Veteran's enlistment examination and thus the question of aggravation does not arise.

Although the examiner opined that the in-service knee pain did not pre-exist service, the rationale for that opinion is incomplete.  The examiner merely noted that there was no evidence of knee problems during the Veteran's service entrance examination.  The examiner did not consider the July 1989 service treatment record noting a history of arthritis since the age of eight.  The examiner also appears to have overlooked pertinent evidence in the claims file.  Although not specifically mentioned in the action paragraph, the examiner was asked to ascertain the etiology of any current knee disability.  In that regard, a December 2008 private treatment record reflects a diagnosis of bilateral chondromalacia patella.  However, the examiner did not provide an opinion on that disorder.  Thus, an addendum that addresses the above should be obtained from the examiner, in compliance with the June 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As for the right jaw disability, in the June 2011 remand, the Board requested that the Veteran be afforded a VA examination to ascertain the etiology of any current jaw or facial nerve disability.  The examiner was asked to opine as to whether any current temporomandibular joint disorder (TMJ), jaw disorder, or facial nerve or pain disorder was related to service, including the removal of the third bottom molar on the right-hand side, complaints of paresthesia, and the record of TMJ.

The Veteran underwent an examination for TMJ in November 2011.  The examiner noted the prior diagnoses of possible myofascial pain unrelated to joint dysfunction, facial asymmetry unrelated to third molar removal, and gingivitis.  The examiner stated that the Veteran does not have TMJ.  The examiner indicated that the claimed condition was not incurred in or caused by any event in service, noting that the removal of the third molar is not the etiology of the Veteran's complaints of pain on mastication.  

Although the examiner stated that the Veteran does not have TMJ, the examiner did not specify the Veteran's current diagnoses.  As such, the record is unclear as to which disorders were considered, and whether the examiner considered all current disorders.  Further, although the examiner indicated that the Veteran has or has been diagnosed with myofascial pain dysfunction (MPD), the examiner did not address the etiology of the disorder other than to restate the in-service notation that it was unrelated to joint dysfunction.  Thus, an addendum that addresses the above should be obtained from the examiner, in compliance with the June 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran underwent an examination for cranial nerves in October 2011.  The examiner noted the Veteran's complaints of intermittent pain on the right side of the face.  Examination revealed no facial asymmetry during whistling or smiling but there was a decrease in sensation to pin prick on the entire right side of the face.  The examiner indicated that there was no cranial nerve disability.  The examiner then stated that, as there is no evidence of the claimed facial nerve disability, an opinion was not indicated.  

As there was no evidence of facial asymmetry, an opinion on the etiology of that claimed disability was not needed.  However, there was a decrease in sensation on the right side of the face, and the examiner did not address the nature or etiology of that symptom.  In that regard, the examination report indicates that numbness is a symptom of cranial nerve conditions.  However, the examiner concluded that no cranial nerves were affected on examination.  Thus, an addendum that addresses the above discrepancy should be obtained from the examiner, in compliance with the June 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the October 2011 VA knee examination (or a suitable substitute) for an addendum that addresses the following.

The examiner should state whether there is clear and unmistakable evidence that the Veteran's arthritis pre-existed service, and, if so, that it was not aggravated (permanently increased in severity beyond the natural progress of the disease) by service.  

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral patellofemoral chondromalacia, diagnosed as early as December 2008, had its onset in or is related to service, including the complaints of bilateral knee pain.  

The examiner should consider the July 1989 service treatment record noting a history of arthritis since the age of eight and a diagnosis of arthralgia, and the July 1990 service treatment record noting a diagnosis of arthralgia versus muscle strain.

2.  Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the November 2011 VA TMJ examination (or a suitable substitute) for an addendum that addresses the following.

The examiner should list the Veteran's current diagnoses.  The examiner should then state whether it is at least as likely as not (50 percent probability or greater) that each diagnosed disorder had its onset in or is related to service, including the removal of the third bottom molar on the right-hand side, complaints of paresthesia, and diagnosis of probable MPD.  

3.  Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the October 2011 VA cranial nerves examination (or a suitable substitute) for an addendum that addresses the following.

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the decrease in sensation on the right side of the face is a symptom of a cranial nerve disability.  If so, then the examiner should state whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in or is related to service, including the removal of the third bottom molar on the right-hand side, complaints of paresthesia, and diagnosis of probable MPD.  

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


